Citation Nr: 1526381	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  14-28 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to March 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for bilateral hearing loss.  

The Board notes that the April 2013 rating decision also denied service connection for tinnitus, residuals of cold injury to the right lower extremity, residuals of cold injury to the left lower extremity, and posttraumatic stress disorder.  Although the Veteran filed a notice of disagreement in April 2013, and the RO furnished a statement of the case on these issues in July 2014, the Veteran did not perfect an appeal of these issues.  Therefore, these issues are not before the Board at this time.  Moreover, while the July 2014 statement of the case also included bilateral hearing loss, the Veteran specified on his VA Form 9 that he was solely appealing left ear hearing loss.  Therefore, the issue of service connection for right ear hearing loss is not before the Board at this time.      

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is not at least in equipoise on whether the Veteran's current left ear hearing loss is etiologically related to in-service acoustic trauma. 


CONCLUSION OF LAW

The criteria for establishing service connection for left ear hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309, 3.385 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, in April 2012, VA received the Veteran's claim for service connection on a Fully Developed Claim form (VA Form 21-526EZ).  The form provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The form also advised the Veteran of how disability evaluations and effective dates are assigned, and the types of evidence which impacts those determinations. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's available service treatment records, VA medical records, VA examination report, treatise information on the Veteran's unit, and the Veteran's statements.  The Board finds that the September 2012 VA examination was adequate.  The examiner reviewed the Veteran's claims file and was informed of the relevant facts regarding the Veteran's medical history.  The opinion also shows that the examiner considered all relevant evidence of record, including the Veteran's statements.  Although the VA examiner was unable to provide a nexus opinion without speculation, the Board still finds that the medical opinion was adequate because the examiner sufficiently explained the reasons for his inability to provide an opinion without speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).        

The Board also notes that not all of the Veteran's service treatment records are contained in the claims file.  In July 2012, the National Personnel Records Center (NPRC) advised the RO that the Veteran's service treatment records were fire-related.  A December 2012 letter notified the Veteran of this and requested that the Veteran submit any available records in his possession.  Under these circumstances, the Board finds that VA has fulfilled its duty to attempt to obtain the Veteran's service treatment records, and that no further action in this regard is required.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As an initial matter, the Board notes that it has been shown that other than his March 1955 separation examination, the Veteran's service treatment records for his period of active service from May 1953 to March 1955 are unavailable, and were likely destroyed in an accidental fire at the National Personnel Records Center.  A December 2012 letter notified the Veteran of this and requested that he submit any available records in his possession.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the veteran in the development of his claim and consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The Veteran asserts service connection for left ear hearing loss on the basis that he developed the condition due to in-service acoustic trauma.  He reports that his military occupational specialty had been that of a heavy weapons infantryman with the 34th Infantry Regiment and that he had been exposed to the noise of gunfire.  He maintains that he participated in the battle for Pork Chop Hill.  Service personnel records confirm that the Veteran's most significant duty assignment was that of a heavy weapons infantryman.  He served overseas and he was awarded the Korean Service Medal.  The Board notes that noise exposure is consistent with the conditions and circumstances of serving as part of the heavy weapons infantry.  As such, in-service acoustic trauma is substantiated.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014).  The Veteran, however, has not specifically indicated that he experienced hearing loss in service.  Thus, the facts of this case are distinguishable from Reeves v. Shinseki, 682 F.3d 988, 999 (2012).  

Also "[e]ven when the section 1154(b) combat presumption applies, a 'veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury, disease, or aggravation of a preexisting injury or disease incurred during active duty.'" Id. at n. 9.  Thus, the reduced evidentiary burden only applies to the question of service incurrence, and not to the remaining service-connection elements of current disability and nexus.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected.").

The Veteran's March 1955 separation examination revealed that he had a 15/15 bilateral whispered voice test.  

Post-service VA medical records dated from 1996 to 2013 are negative for any complaints, treatment, or diagnoses of left ear hearing loss.  

On VA examination in September 2012, the Veteran reported that his in-service noise exposure had consisted of exposure to mortars.  Regarding occupational noise exposure, the Veteran indicated that he had worked in construction for 25 years and that he had worked for Douglas Aircraft for 9 to 10 years.  He denied any recreational noise exposure.  He reported that his hearing loss did not impact the ordinary conditions of daily life, including his ability to work.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
10
50
55
  
After examination, the examiner diagnosed the Veteran with left sensorineural hearing loss.  He reviewed the Veteran's claims file and noted that the Veteran had served in heavy weapons infantry during his period of service.  He stated that an induction examination had not been available in the claims file and that a March 1955 separation examination had only revealed whispered voice testing, which was insensitive to frequency-specific information.  He also noted that the Veteran's file contained no other relevant documentation that provided a nexus between his hearing loss and service.  The examiner concluded that without additional information to support the claim, there was insufficient information available to render an opinion on the Veteran's hearing loss without resorting to speculation.        

In his August 2014 VA Form 9, the Veteran reported that he had not worked in any occupations that had exposed him to loud noise.  He indicated that the only noise exposure he had experienced had been during his period of service.  He described using a 4.2 deuce mortar gun that had been on the left side of his body when it went off.  He stated that he had been squatting down at the side of the gun each time it went off and that he had fired the gun at least 3 times every other week.  The Veteran also argued that medical opinion had established that loud noise could and did affect hearing loss long after the noise exposure occurred.      

Upon review of the record, the Board finds that service connection for left ear hearing loss is not warranted.  The evidence of record shows that the Veteran has a current left ear hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  However, at no time did any of the Veteran's treating providers find that his left ear hearing loss was due to his period of service.  The Board acknowledges that the September 2012 VA examiner found that he was unable to opine about the etiology of the Veteran's left ear hearing loss without resorting to speculation.  However, the Board notes that it is permitted to accept a medical examiner's conclusion that an etiology opinion would be speculative as long as "the inability to render a requested opinion is adequately explained" and the examiner has "done all that reasonably should be done to become informed about a case."  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  Here, the September 2012 examiner supported his 'mere speculation' statement with the rationale that an induction examination had not been available in the claims file and that a March 1955 separation examination had only revealed whispered voice testing, which was insensitive to frequency-specific information.  He also noted that the Veteran's file contained no other relevant documentation that provided a nexus between his hearing loss and service.  The examiner therefore concluded that without additional information to support the claim, there was insufficient information available to render an opinion on the Veteran's hearing loss without resorting to speculation.  In addition to providing adequate reasoning and bases for his inability to render the requested opinion, the September 2012 examiner reviewed the claims file, considered the Veteran's lay statements considering his disorder, and examined the Veteran extensively.  For these reasons, the Board finds the September 2012 opinion is a "legitimate inconclusive opinion" and VA does not have to demand a conclusive opinion from the examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) ("While VA has a duty to assist the Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.").  Consequently, the VA opinion provides neither positive nor negative support for service connection.  See Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008); Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (holding that when an examiner is unable to come to an opinion such "non-opinion" is neither positive nor negative support for a claim of service connection and is, therefore, not probative evidence).  Thus, there is no medical opinion evidence linking the Veteran's hearing loss to service.

In addition, left ear sensorineural hearing loss was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  Indeed, the first objective post-service evidence of a diagnosis of left ear hearing loss is in September 2012, which is approximately 57 years after the Veteran's period of service.  As left ear hearing loss is not shown for many years after the Veteran's period of service, this weighs against a claim that it is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  

As the Veteran has been diagnosed with left ear sensorineural hearing loss (organic disease of the nervous system), a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a) (2014), service connection based on a theory of continuity of symptomatology can also be warranted under 38 C.F.R. § 3.303(b) (2014) for his left ear hearing loss.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A veteran is competent to report the onset and chronicity of symptomatology of hearing loss, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Board finds that in this case, the Veteran has not alleged continuity of symptomatology of hearing loss since service, nor did he allege that the onset of his hearing loss was during service.  Indeed, in his August 2014 VA Form 9, the Veteran contended that medical opinion had established that loud noise affected hearing loss long after the noise exposure had occurred.  Therefore, service connection for left ear hearing loss based on a theory of continuity of symptomatology is not warranted.         
  
Regarding the Veteran's contention that his left ear hearing loss, which occurred years after service, is due to his in-service noise exposure, the Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the issue of whether a veteran has a diagnosis of hearing loss that is considered a disability for VA purposes, see 38 C.F.R. § 3.385 (2014), falls outside the realm of common knowledge of a lay person.  Thus, while the Veteran can competently report the onset and symptoms of some level of hearing loss, an actual diagnosis of hearing loss for VA compensation purposes requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Moreover, whether symptoms a veteran experienced in service or following service are in any way related to his current hearing loss requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  To the extent that the Veteran himself believes that his current left ear hearing loss is due to service, as a lay person, he is not shown to possess any specialized training in evaluating hearing loss.  The Veteran's opinion as to the etiology of his current left ear hearing loss is not probative nexus evidence, as the question of the etiology of hearing loss requires medical expertise to determine because hearing loss may be due to many causes thereby rendering the question complex in nature.  Id.  

In sum, the Board finds that there is no competent and credible evidence indicating the Veteran had left ear hearing loss that manifested to a compensable degree within a year following discharge from service.  Likewise, there is no probative evidence that shows that the Veteran's left ear hearing loss is related to his period of service, to include his exposure to noise therein.  Accordingly, service connection for left ear hearing loss is not warranted on any basis.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for left ear hearing loss is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


